            Case 6:16-cv-00813-AC      Document 46        Filed 10/29/20     Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION




NESTOR G. CABALLERO-
GUTIERREZ,

                Petitioner,                                                 No. 6:16-cv-00813-AC
       V.
                                                                          OPINION AND ORDER
JEFF PREMO,

                Respondent.


MOSMAN,J.,

       On September 1, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R) [ECF 42]. Judge Acosta recommended that I DENY Petitioner's

Petition for Writ of Habeas Corpus [ECF 2] and decline to issue a Certificate of Appealability.

Petitioner Nestor G. Caballero-Gutierrez filed objections [ECF 44] and Respondent Jeff Premo

filed a response [ECF 45]. Upon review, I agree with Judge Acosta and DISMISS this case with

prejudice.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

1 - OPINION AND ORDER
         Case 6:16-cv-00813-AC          Document 46       Filed 10/29/20     Page 2 of 2




recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Upon review, I agree with Judge Acosta's recommendation and I ADOPT the F&R [ECF

42] as my own opinion. Mr. Caballero-Gutierrez's Petition for Writ of Habeas Corpus [ECF 2] is

DENIED and I decline to issue a Certificate of Appealability. The case is DISMISSED with

prejudice.

       IT IS SO ORDERED.

       DATED this          day of October, 2020.




                                                             ~
                                                             United States District Judge




2 - OPINION AND ORDER
